DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a computing system with data communication mechanism used in modern consumer and industrial electronics such as graphical computing system, server, TV, projector, cellular phone and portable digital assistant (i.e., the computing system enables the flexibility to operate a memory channel device without knowing the details of the protection information from the host computer, and the system is straightforward, cost-effective, uncomplicated, highly versatile, accurate, sensitive, and effective and can be implemented by adapting known components for ready, efficient, and economical manufacturing, application, and utilization).
Applicant’s independent claim 1 recites a computing system with a structure as defined in the specification (pages 4-10), including a host interface configured to: parse the command packet received through the command address medium; transfer data through a data medium separate from the command address medium; and a command block, coupled to the host interface, configured to: assemble a command from the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZHUO H LI/Primary Examiner, Art Unit 2133